DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saydar et al. (US 2015/0040928).
Claim 16. Saydar et al. discloses a vaporizer 100 including a power source 200, a grinder unit 205, a vaporizing unit 115, and a control unit 105 (e.g., a controller, a FPGA, macroprocessor, microprocessor, etc.), all of which can be housed in a housing 120. The bowl structure 250 (second grinding element) and the bowl lid 255 (first grinding element) include stationary teeth 310 and stationary grinding surfaces 305, respectively, which function in conjunction with the rotating grinding teeth 245 to grind the substance inside the bowl structure 250. The airflow within the vaporizer 100 is shown by way of dotted line arrows 265 (air passageway) indicating air is provided through an inlet opening 260 at the bottom wall of the insulated bowl housing 230 (casing). The air travels to the main bowl structure 250 having heating element 320 (heater) that heats up the main bowl structure 250 and the air 265, thereby vaporizing .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saydar et al. (US 2015/0040928) in view of Tucker et al. (US 2013/0213419).
Claim 1. Saydar et al. discloses a vaporizer 100 including a power source 200, a grinder unit 205, a vaporizing unit 115, and a control unit 105 (e.g., a controller, a FPGA, macroprocessor, microprocessor, etc.), all of which can be housed in a housing 120. The grinder unit 205 is electrically coupled to the power source 210 and grinds a substance 130 that can be placed through an opening 125 of the vaporizer 100. The vaporizing unit 115 is electrically coupled to the power source 210 and configured to vaporize the grinded substance 130. The airflow within the vaporizer 100 is shown by way of dotted line arrows 265 (air passageway) indicating air is provided through an inlet opening 260 at the bottom wall of the insulated bowl housing 230 (casing). The air travels to the main bowl structure 250 having heating element 320 (heater) that heats up the main bowl structure 250 and the air 265, thereby vaporizing the grinded substance. The vaporized substance travels upward through the bowl lid 255 and out an outlet opening 135 for a user to inhale the vaporized substance. The threaded shaft 225 is driven by the mother 215, which in turn drives the rotating grinding teeth 245 inside the vaporization chamber 250. The bearing 240 facilitates rotating of the grinding teeth 245 while keeping the insulated bowl housing 230 and bowl structure 250 stationary. The insulated bowl housing 230 has slots, which are engaged by extensions of the bowl structure 250 to form an anti-rotation feature 315. The bowl lid 255 includes slots that can be engaged by a part of an outer housing (not shown) of the vaporizer 200. The bowl structure 250 (second grinding element) and the bowl lid 255 (first grinding element) include stationary teeth 310 and stationary grinding surfaces 305, respectively, 
Saydar discloses heating element 320 but does not disclose that heating element 320 is in the form of a mesh or series of links where air may flow through said heater allowing convection heating.
Tucker et al. discloses an electronic cigarette comprising a mesh heater element and in a preferred embodiment, a heater formed of a ribbon of electrically resistive mesh material ([0015]).
Tucker et al. teaches that the use of a planar metal ribbon such as a mesh material as the heater provides many advantages. The wrapped ribbon provides increased surface to surface contact between the heater and the wick so as to provide more efficient and uniform transfer of heat between the heater and the wick. The arrangement provides a greater volume of aerosol for the same amount of electrical .


Allowable Subject Matter
Claims 13-15 are allowed.
Claims 2-12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Saydar does not disclose that the air passageway is located within the annular wall of the bowl structure 250 (second grinding element) wherein rotation of said second grinding element rotates said at least one air passageway of said second grinding element into and out of alignment with said at least one casing air passageway, .


Response to Arguments
Applicant’s arguments filed 12/28/20, with respect to claim 3 have been fully considered and are persuasive.  Figure 3 of Saydar shows that while the bowl structure 250 (second grinding element) and the bowl lid 255 (first grinding element) both have an annular wall, they do not overlap to define the grinding chamber. The rejection of claim 3 has been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747       

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747